NO. 07-10-00214-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 

JUNE 10, 2010  
 

 
In the Interest of E.E.G. and J.R.G.

___________________________
 
FROM THE COUNTY COURT
AT LAW NO. 1 OF RANDALL COUNTY;
 
NO. 7062-L1;
HONORABLE JAMES W. ANDERSON, PRESIDING
 

 
Memorandum Opinion
 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 




Appellants Sarah Meagan Garrett and Justin Sye Garrett filed notices of appeal on May 26, 2010.  However, appellants did not pay the $175
filing fee required from appellants under Texas Rule of Appellate Procedure
5.  Nor did they file an affidavit of
indigence per Texas Rule of Appellate Procedure 20.1.  By letter from this Court dated May 26, 2010, we informed appellants that Athe filing fees in the amount of $175.00 each have not been paid . . .
.  Failure to pay the filing fees within
ten (10) days from the date of this notice may result in a dismissal.@  Tex. R. App. P. 42.3(c); see Holt v.
F. F. Enterprises, 990 S.W.2d 756 (Tex. App.–Amarillo 1998, pet. ref=d).  The deadline
lapsed, and the fees were not received. 
Because appellants have failed to pay the requisite
filing fees as directed by the court, we dismiss the appeal pursuant to Texas
Rule of Appellate Procedure 42.3(c). 
                                                              
                      
Per Curiam